DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The specification does not state the controller is operable in the first mode to not display the second output.  This is a negative limitation as the specification does not state the second output is not displayed in the first mode. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 7, 17 “transition into the leisure mode is indicative of an intention to drive the vehicle off-road or on a race track”.  Determining the driver’s intention is unclear and indefinite because it is not known how the system determines the drivers intention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 8-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jotanovic (US 2013/0173097) in view of and Gilman (US 2012/0179318), and Gow (US 2011/0307130) 
As to claim 1 Jotanovic discloses a controller for indicating a residual driving range available in a battery of an electric vehicle, the controller comprising: 
a first input arranged to receive an input indicative of a state of charge of a battery of the vehicle (Paragraph 8 “using the processor, a location of the vehicle, determining a one-way driving range or a round-trip driving range for the vehicle based upon a charge level of the battery,”); 
a second input arranged to receive a user input(Paragraph 22 “The vehicle positioning components 210 may be a navigation or GPS system of the vehicle that is configured to pinpoint the geographic location of the vehicle. The one or more input devices 212 may be any form of user-interfaceable control, such as buttons, knobs, dials, touch-screens, voice-recognition, etc”);
an output arranged to cause an output to be displayed to a user of the vehicle(Paragraph 42 “On the other hand, if the vehicle is headed in the direction of the destination of the navigation system, the method continues to step 442. In step 442, a one-way driving range is displayed by the driving range system.”); and 
a processor arranged to communicate with said first and second inputs and said output, wherein: 
the controller is operable in a first mode wherein the processor is arranged to instruct the output to display a first output indicative of the total amount of energy remaining in the battery(Paragraph 42 “On the other hand, if the vehicle is headed in the direction of the destination of the navigation system, the method continues to step 442. In step 442, a one-way driving range is displayed by the driving range system.”); 
Jotanovic does not explicitly disclose that the controller is operable in a second mode wherein the processor is arranged to instruct the output to display a second output indicative of an amount of energy that may be used prior to a predetermined journey without causing the total amount of energy stored in the battery to reduce below an amount required to undertake the predetermined journey
Gilman teaches that the controller is operable in a second mode wherein the processor is arranged to instruct the output to display a second output indicative of an amount of energy that may be used prior to a predetermined journey without causing the total amount of energy stored in the battery to reduce below an amount required to undertake the predetermined journey(Paragraph 8 “The target indicator may be disposed between the SOC indicator and the first end when the estimated vehicle range exceeds the target distance indicating surplus battery energy exists for the vehicle to reach the target destination under current operating conditions. The position of the target indicator relative to the SOC indicator may be indicative of a magnitude of the surplus battery energy.”)
the controller is operable to switch form the first mode to the second mode upon receipt of a user input via said second input (Paragraph 34 “The display 64 may include a touch screen for receiving driver input associated with selected areas of the display. The user interface 60 or display 64 may also include one or more buttons (not shown), including hard keys or soft keys, for effectuating driver input.”), wherein the second mode is a leisure mode and the user input is indicative of a desire to transition the vehicle into the leisure mode(Paragraph 53 Figure 4a,4b).
Gilman does not explicitly teach that the controller is further operable in the first mode to not display the second output.  Gilman does teach of displaying both the surplus of energy as well as the total amount of energy remaining in the battery(70)[first output].  The surplus or range is shown(Figure 4a, 4b”108, 76”).  It would have been an obvious design choice to show only the first mode which is the remaining charge in the battery (Figure 4a “70”) and not of the surplus(Figure 4a  “76”, 104”) since one of ordinary skill would understand that a display can be configured in numerous ways and having only one output being a displayed at a time would declutter the display.
It would have been obvious to one of ordinary skill to modify Jotanovic to include the teachings of outputting an amount of energy that may be used prior to a predetermined journey for the purpose of giving the user an indication of an amount of energy they can use before traveling on a route.
As to claim 2 Jotanovic discloses a controller wherein the output indicative of the total amount of energy remaining in the battery comprises an estimate of the total distance that may be driven before the battery is depleted based on the input received via the first input(Paragraph 34). 
As to claim 3 Jotanovic in view of Jung teach a controller wherein upon receipt of the input from the user of the vehicle, the controller is configured to calculate an amount of energy required to undertake the predetermined journey(Jotanovic Paragraph 34), and 
(Jung Paragraph 129). 
As to claim 8 Jotanovic discloses a display system for a vehicle comprising a controller as claimed in claim 1 and a display operable to communicate with the output(Paragraph 8). 
As to claim 9 Jotanovic discloses a display system further comprising a user interface operable by a user to provide said user input (Paragraph 18). 
As to claim 10 Jotanovic discloses a display system wherein the display is a touch screen and the user interface is the touch screen (Paragraph 22). 
As to claim 11 the claim is interpreted and rejected as in claim 1.
As to claim 12 the claim is interpreted and rejected as in claim 2.
As to claim 13 the claim is interpreted and rejected as in claim 3.
As to claim 14 the claim is interpreted and rejected as in claim 4.
As to claim 15 the claim is interpreted and rejected as in claim 5.
As to claim 18 the claim is interpreted and rejected as in claim 8.
As to claim 19 the claim is interpreted and rejected as in claim 1.
As to claim 20 Jotanovic discloses an electric vehicle comprising a controller as claimed in claim 1(Paragraph 22).

s 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jotanovic (US 2013/0173097) in view of and Gilman (US 2012/0179318) as applied to claim 1 above, and in further view of Jung (US 2018/0141555)
As to claim 4 Jung teaches a controller wherein the controller is configured to re-calculate the amount of energy required to undertake the predetermined journey during operation in the second mode(Paragraph 129). 
It would have been obvious to one of ordinary skill to modify Jotanovic to include the teachings of recalculating the amount of energy required to undertake the predetermined journey for the purpose of determining a range of the vehicle to undertake the route.
As to claim 5 Jung teaches a controller wherein the destination of the predetermined journey is a charging location (Paragraph 129). 

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jotanovic (US 2013/0173097) in view of and Gilman (US 2012/0179318),  as applied to claim 1 above, and in further view of Gow (US 2011/0307130)
As to claim 7 Gow teaches a controller wherein transition into the leisure mode is indicative of an intention to drive the vehicle off-road or on a race track (Paragraph 50). 
It would have been obvious to one of ordinary skill to modify Jotanovic to include the teachings of having different modes for the purpose of improving the drivers experience.
As to claim 17 the claim is interpreted and rejected as in claim 7.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-15,17-20 have been considered but are moot in view of a new grounds of rejection as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             2/25/2022